Rose, J.,
dissenting.
I dissent from the ruling of the majority that the evidence is insufficient to sustain defendant’s conviction for sedition.
The law of Nebraska declares that if any person, with intent to interfere with the efficient prosecution of the war, shall discourage the lawful raising of fund ¡ for the national defense, he shall be deemed guilty of sedition. In the information- it is charged in specific tennis that defendant, while -in conversation with two members of the authorized Beatrice Committee lawfully engaged in soliciting funds for the national defense, applied to that committee vile and profane epithets and sent them word *41to “go to hell.” There is abundant,proof of the truth of this charge as made. There is.direct and positive evidence that defendant referred to the committee in the shocking terms described in the information and sent to them the impudent and insulting message of defiance mentioned. The intent to interfere with- the efficient prosecution of the war and the discouraging of the committee in lawfully raising funds for the national defense are fair deductions from the conduct and the language of defendant as shown by the evidence. He is chargeable with the intent implied by his acts and words and-' the jury are the judges of his motives where the evidence is sufficient to establish guilt. If the committee entrusted with the raising of funds for the National defense were subjected to profanity and defiance in the performance of their duties, they would naturally be discouraged within the meaning of the sedition law. With citizens generally assuming the attitude of defendant, who would serve on such a committee? ‘‘The lawful raising of funds for the national defense” is what defendant was forbidden to discourage. For the purpose of a conviction under the sedition law the committee were not held to a higher standard of etiquette or-ethics than the “lawful raising of funds.” The testimony fully justifies the finding of the jury that the work of the committee conformed to the statutory standard. On the record presented, in view of the verdict of the jury and the sentence of the trial court, the conduct of the committee is not open to criticism, and the guilt of defendant as charged in that part of the information accusing him of discouraging the lawful raising of funds for the national defense is established beyond a reasonable doubt.
, Morrissey, C. J., and Letton, J., concur in this dissent.